Citation Nr: 1013705	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-07 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
depressive disorder, depression, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1966 to August 
1969, including a tour in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The RO certified this appeal to the Board in January 2007 
and, in April 2009, so more than 90 days later, the Veteran 
submitted additional evidence.  But he waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2009).

The Board notes that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  As such, based on 
the evidence of record, the Board has recharacterized the 
issue of entitlement to service connection for PTSD as 
entitlement to service connection for an acquired psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Since filing his claim for service connection in January 
2005, the Veteran has not received a VCAA notice letter that 
complies with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), insofar as notifying the Veteran of all elements of 
his claim, including the downstream effective date.

Additionally, in May 2006, the Veteran submitted a Social 
Security Administration (SSA) decision, granting the Veteran 
supplemental income for his disabilities, including his 
mental disabilities.  However, the medical records considered 
by SSA in deciding his claim are not currently in the 
Veteran's file.  Because the SSA's decision and the records 
upon which the agency based its determination are apparently 
relevant to VA's adjudication of his claim, VA is obliged to 
attempt to obtain and consider those records in adjudicating 
this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Furthermore, as previously mentioned, the Veteran is trying 
to establish his entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  

Service connection for PTSD requires a current medical 
diagnosis of this condition (in accordance with DSM-IV, 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes the Veteran engaged in combat 
with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f)(2), and 
(f)(3) (2009).

Where, however, VA determines either that the Veteran did not 
engage in combat with the enemy and was not a POW, or that 
his stressors do not relate to combat, the Veteran's lay 
statements, by themselves, will not be sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) and (f)(4) 
(2009); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
This corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

While the Veteran's military personnel records, including his 
DD Form 214, confirm he served in the Republic of Vietnam 
from August 1967 to August 1968, his mere presence there does 
not immediately establish that he served in a combat 
position.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
Nor is his military occupational specialty (MOS) of Heavy 
Truck Driver prima facie evidence of combat experience.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Further, as the RO has 
noted correctly, he did not receive any combat-related awards 
or commendations that would serve to establish combat with 
the enemy.  Therefore, independent evidence is necessary to 
corroborate his alleged stressors.

In October 2006, the Veteran submitted a statement describing 
his in-service stressors.  The Veteran served in Vietnam from 
August 1967 to August 1968.  He stated that, while he was 
stationed with the "Bien Hoa 552 Transport BN" in the 
Republic of Vietnam, in August 1967, four soldiers on guard 
duty at the ammunition depot had their throats cut by 
Vietnamese soldiers.  The depot was then destroyed.  During 
this time, the Veteran also indicated that while he was 
driving to a convoy in Saigon, a decapitated Vietnamese 
solider was on the side of the road after being hit by a 
truck.  Also, in August 1967, the Veteran, during his duties 
as a Guard, observed various planes attacked and trucks 
entering the base with body parts in the back of the trucks.  
In April 1968, the Veteran witnessed a Vietnamese child and 
an American solider get killed by a hand grenade.  The 
Veteran also reportedly witnessed a helicopter crash, where 
everyone on board died.  In August 1968, the Veteran was 
informed that two of his classmates were killed in Vietnam.  
The RO confirmed that these classmates did die.  However, the 
RO has not made an attempt to verify the other stressors with 
the U.S Army and Joint Services Records Research Center 
(JSRRC).  VA must attempt to corroborate these alleged 
stressors before deciding the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.

Finally, as previously mentioned, recent VA treatment records 
show additional diagnoses of a depressive disorder, anxiety 
disorder, and depression, and thus these must be considered 
as part of the Veteran's claim.  See again Clemons v. 
Shinseki, 23 Vet App 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

The Board observes that opinions dated in August 2005, 
October 2006, and January 2007 from Dr. M.Y., L.P.C., the 
Veteran's treating psychologist, indicate that the Veteran's 
PTSD was incurred during his active military service in 
Vietnam.  However, since the record does not currently 
contain any service records or other credible evidence which 
corroborates the Veteran's stressors as identified by Dr. 
M.Y., these medical opinions are insufficient to support the 
granting of the Veteran's claim.  See again 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f)(4); Gaines, 11 Vet. 
App. at 357-58; Moreau, 9 Vet. App. at 396.  Therefore, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to determine if his depressive 
disorder, anxiety disorder, depression, and PTSD are 
etiologically related to service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VCAA notice 
letter to comply with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), insofar as 
notifying the Veteran of all elements 
of his claim, including the downstream 
effective date.

2.  Obtain the Veteran's SSA records, 
including all medical records that 
formed the basis of any recent 
decision.  The efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then also 
document this in the file and notify 
the Veteran accordingly.

3.  Forward the Veteran's stressor 
information as described in his October 
2006 statement to the JSRRC, and any 
other appropriate records repository, 
for research into corroboration of the 
claimed stressors.  The JSRRC should be 
provided a copy of any information 
obtained concerning the events in 
question and follow-up on any additional 
action suggested by the JSRRC.  

4.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found to be corroborated by the evidence, 
must be provided to the examiner for 
review, the receipt of which should be 
acknowledged in the examination report.  

The examiner must first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD 
according to the requirements of DSM-IV, 
anxiety disorder, depression, or 
depressive disorder.   

If the Veteran does have the appropriate 
PTSD diagnosis, the examiner should also 
determine whether any in-service 
stressor(s) found to be established by 
the evidence is the cause of this 
condition.  The examiner must be 
instructed that only the events 
objectively verified may be considered as 
valid stressors and have the examiner 
specify the stressor(s) that provided the 
basis of the diagnosis.

If the Veteran is found to currently 
have another acquired psychiatric 
disorder, the examiner should provide 
an opinion as to whether it is more 
likely than not, less likely than not, 
or at least as likely as not, that any 
current disability found during the 
examination had its clinical onset 
during service or is related to any in-
service disease, event, or injury.  The 
Veteran's active military service was 
from August 1966 to August 1969.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

6.  Then readjudicate the Veteran's 
claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


